    Case 1:13-cr-00584-WFK Document 87 Filed 09/09/20 Page 1 of 2 PageID #: 311




                                                             September 9, 2020

VIA ECF
Judge William F. Kuntz, II
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                  Re:     United States v. Daryan Warner, 13-584 (WFK)

Dear Judge Kuntz:

       I write on behalf of my client, Daryan Warner, in the above-referenced case. With the
consent of the Government, we respectfully seek a modification of the conditions of Mr.
Warner’s release. Specifically, we request that the Court order the return of the remaining
$150,000 securing his bond.

        The current conditions of Mr. Warner’s release are as follows: (1) a $5,000,000 bond
secured by $150,000, six properties owned by Mr. Warner, and co-signed by Mr. Warner’s
mother1; (2) the surrender of Mr. Warner’s passports; (3) a location monitoring device placed on
Mr. Warner’s cell phone; (4) Mr. Warner’s travel is restricted to New York County, NY, Queens
County, NY, Kings County, NY, Broward County, Florida, Miami-Dade County, Florida, and
periodic business travel within the continental United States upon prior permission from the FBI;
(5) Mr. Warner’s vehicles located in Miami cannot be sold without prior permission of the
Government; (6) Mr. Warner executed a waiver of extradition; (7) Mr. Warner is required to
report to the FBI in a manner and frequency determined by the case agents.

        As it stands now, Mr. Warner is in compliance with all of the ongoing conditions of his
release and has been for more than seven years. Mr. Warner seeks this modification so that he
may continue to earn a living and support his family while he awaits closure of the instant
matter.
1
    Mrs. Warner is aware of this application and consents.
 Case 1:13-cr-00584-WFK Document 87 Filed 09/09/20 Page 2 of 2 PageID #: 312




       Should the Court grant the instant application, we have attached a proposed order for the
Court to sign. Also, should the Court have any questions, we stand ready to assist. Thank you for
your courtesy in this and all other matters.


                                                    Very truly yours,


                                                                /s/
                                                    Brafman & Associates, P.C.
                                                    By: Joshua D. Kirshner

cc:    All parties via ECF
